\DOO\]O’\UI-l>bdl\.)»-\

NNNNNNN)-l»dr-‘)-l>-»-¢>-l»-lr-l>-¢
O\U\-§UJ[\)l-*O\OOO\]O\(J'ILU)N>-*O

ase 2:18-cr-00012-RSL Document 89-1 *SEALED* (EX Parte) Filed 04/12/19 Page 1 1

THE HONORABLE ROBERT S. LASNlK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Nos. CR18-012-RSL
CR18-246-RSL

UNITED STATES OF AMERICA,
Plaintiff,

)
)
§
v. ) (PRoPes£-B) oRDER GRANTING EX
§ PARTE MoTIoN To WITHDRAW AS
)
)
)
)

ANTONIO P. SMITH, COUNSEL AND FOR SUBSTITUTION
OF CJA COUNSEL

Defendant.

 

THIS COURT has reviewed the ex parte motion by Federal Defender Michael
Filipovic and Assistant F ederal Defender Dennis Carroll to Withdraw as counsel for
Antonio Smith in case nos. CRl S-OlZ-RSL and CR18-246-RSL. The Court finds that
good cause exists and counsel’s Withdrawal is in the interests of justice. Appointment of
substitute counsel Will be made from the CJA Panel.

IT IS NOW ORDERED that the Office of the F ederal Public Defender is
Withdrawn from this case, and substitute counsel shall be appointed from the CJA
Panel.

. 1(0\’\ .
DATED thls day of April 2019.
ROBERT S. LASNlK
UNITED STATES DISTRICT IUDGE

Presented by:

s/ Mz`chael Filipovic
Federal Public Defender

FEDERAL PUBLIC DEFENDER
ORDER TO WITHDRAW AS COUNSEL AND 1601 Fifth Avenue’ Suite 700

FOR SUBSTITUTION OF CJA COUNSEL Seattle, Washington 98101
(Antom`o Smith, Nos. CR18-012 & CR18-246) - l (206) 553_1100

 

 

 

